Exhibit 10.23.6

NATIONAL CINEMEDIA, INC.

2007 EQUITY INCENTIVE PLAN

2013 RESTRICTED STOCK AGREEMENT

Performance Period: Fiscal Year 2013 – Fiscal Year 2015

The Compensation Committee of the Board of Directors of National CineMedia,
Inc., a Delaware corporation (the “Company”), granted shares of Restricted Stock
to be issued under the National CineMedia, Inc. 2007 Equity Incentive Plan, as
amended (the “Plan”), as well as the possible right to be issued additional
shares of Stock (the “Additional Shares”), to the Grantee named below. This
Restricted Stock Agreement (the “Agreement”) evidences the terms of the
Company’s grant of Restricted Stock, and the possible grant of Additional
Shares, to Grantee.

A. NOTICE OF GRANT

Name of Grantee:

Number of shares of Restricted Stock:

Grant Date:

Vesting Schedule: Except as provided otherwise in this Agreement or the Plan
(including but not limited to Section 14.2 of the Plan which provides for
accelerated vesting upon certain terminations in connection with a Change of
Control), and subject to Grantee’s continuous Service as provided herein, the
Restricted Stock shall vest and the restrictions set forth in Section 2 of this
Agreement shall lapse in accordance with the following provisions. The
Restricted Stock shall vest if, and only to the extent that, the Company
achieves specified cumulative “Free Cash Flow” (OIBDA – Capital) (“Free Cash
Flow”) targets (the “Free Cash Flow Target”) at the end of the three-year period
ending on the last day of the Company’s 2015 fiscal year (the “Measuring
Period”). The extent to which the Company achieves the Free Cash Flow Target
shall be determined by the Company’s audited financial statements for the
Measuring Period. The actual Free Cash Flow Target shall be established by the
Committee within the time period required by Section 162(m) of the Code and the
Committee shall certify in writing prior to the vesting date specified below the
extent to which the Free Cash Flow Target for the Measuring Period was met. If
the Company achieves 100% of the Free Cash Flow Target at the end of the
Measuring Period, Grantee shall vest in 100% of the number of shares of
Restricted Stock set forth above. If the actual Free Cash Flow is less than 85%
of the Free Cash Flow Target at the end of the Measuring Period, none of the
shares of Restricted Stock shall vest. If the actual Free Cash Flow at the end
of the Measuring Period is 85% of the Free Cash Flow Target, Grantee shall vest
in 25% of the number of shares of Restricted Stock set forth above. If the
actual Free Cash Flow at the end of the Measuring Period is between 85% and 100%
of the Free Cash Flow Target, Grantee shall vest in between 25% and 100% of the
number of shares of Restricted Stock set forth above by interpolating the
percentage of Free Cash Flow actually achieved as it relates to the difference
between the number of shares of Restricted Stock that vest at 100% of Free Cash
Flow Target and the number of shares of Restricted Stock that vest at 85% of
Free Cash



--------------------------------------------------------------------------------

Flow Target. By way of example, if the actual cumulative Free Cash Flow achieved
is at 95% of Free Cash Flow Target, Grantee would vest in 75% of the number of
shares of Restricted Stock set forth above.

Grant of Additional Shares of Stock: If the actual cumulative Free Cash Flow
achieved at the end of the Measuring Period is in excess of 100% of Free Cash
Flow Target, Grantee (if otherwise vested) shall be entitled to receive a grant
and issuance of Additional Shares of Stock. If the actual cumulative Free Cash
Flow achieved at the end of the Measuring Period is 110% or more of Free Cash
Flow Target, Grantee (if otherwise vested) shall be entitled to receive a grant
and issuance of Additional Shares of Stock equal to 50% of the number of shares
of Restricted Stock set forth above. If the actual cumulative Free Cash Flow
achieved at the end of the Measuring Period is below 110% of Free Cash Flow
Target but in excess of 100% of Free Cash Flow Target, Grantee (if otherwise
vested) shall receive a number of shares of Additional Stock determined by
interpolating between the number of shares of Restricted Stock that vest upon
100% of Free Cash Flow Target and 150% of that number of shares of Stock. By way
of example, if the actual cumulative Free Cash Flow at the end of the Measuring
Period is 105% of Free Cash Flow Target, Grantee (if otherwise vested) would
receive a number of shares of Additional Stock equal to 25% of the number of
shares of Restricted Stock set forth above. Grantee shall have no rights as a
stockholder of the Company until Grantee becomes the holder of record of any
shares of Additional Stock. If Grantee terminates Service prior to the Vesting
Date, Grantee shall be entitled to receive a portion of the shares of Additional
Stock otherwise issuable, under the same circumstances and determined in the
same manner as the number of shares of Retained Shares which vest upon the
Vesting Date as set forth below in Section 3 of the Restricted Stock Agreement.

Time of Vesting of Restricted Stock and Grant of Additional Shares: If the
actual cumulative Free Cash Flow at the end of the Measuring Period is at least
85% of Free Cash Flow Target, the number of shares of Restricted Stock shall
vest as described above on the 60th day (the “Vesting Date”) following the last
day of the Measuring Period. If the actual cumulative Free Cash Flow exceeds
100% of Free Cash Flow Target at the end of the Measuring Period, Grantee shall
be entitled to the issuance of Additional Shares of Stock as described above.
The Additional Shares shall be issued to Grantee on or as soon as practicable
after the Vesting Date and in all events no later than March 15, 2016.

B. RESTRICTED STOCK AGREEMENT

1. Grant and Issuance of Restricted Stock. Subject to the terms and conditions
of this Agreement and the Plan, the Company granted to Grantee, the number of
shares of Restricted Stock set forth in the Notice of Grant, effective on the
Grant Date set forth in the Notice of Grant, and subject to the terms and
conditions of the Plan, which is incorporated herein by reference. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern. All capitalized terms in this
Agreement shall have the meaning assigned to them in this Agreement or in the
Plan.

2. Forfeiture Restrictions. Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of, by operation of law or otherwise, the
Restricted Stock for the period commencing on the Grant Date and ending on the
Vesting Date (the “Restriction

 

2



--------------------------------------------------------------------------------

Period”). Upon vesting on the Vesting Date, the restrictions in this Section 2
shall lapse and Grantee may transfer the shares of Stock in accordance with
applicable securities law requirements and the Company’s policies and
procedures. The Additional Shares, upon issuance, shall not be subject to the
restrictions contained in the first sentence of this Section 2 but shall be
subject to the other restrictions and requirements set forth in the immediately
preceding sentence.

3. Vesting; Lapse of Restrictions. Except as provided otherwise in this
Agreement and the Plan (including but not limited to Section 14.2 of the Plan
which provides for accelerated vesting upon certain terminations in connection
with a Change of Control), the Restricted Stock shall vest as set forth on the
Vesting Schedule in the Notice of Grant. Grantee shall forfeit the unvested
portion of the Restricted Stock. If Grantee terminates Service prior to the
Vesting Date on account of death, Disability, or termination by the Company
other than for Cause, Grantee shall be entitled to retain a percentage of the
Restricted Stock (the “Retained Shares”) equal to the ratio that the number of
days of Service of Grantee during the Measuring Period bears to the total number
of days in the Measuring Period. The Retained Shares of Restricted Stock shall
vest in accordance with the vesting schedule set forth in the Notice of Grant as
though the Retained Shares were the number of shares of Restricted Stock set
forth in the Notice of Grant and the remaining shares of Restricted Stock shall
be forfeited upon Grantee’s termination of Service. If Grantee terminates
Service prior to the Vesting Date as a result of termination by the Company for
Cause or voluntary termination by Grantee, all shares of Restricted Stock shall
be forfeited upon Grantee’s termination of Service and Grantee shall have no
right to receive any Additional Shares of Stock.

4. Leave of Absence. For purposes of the Restricted Stock, Service does not
terminate when Grantee goes on a bona fide employee leave of absence that was
approved by the Company or an Affiliate in writing, if the terms of the leave
provide for continued Service crediting, or when continued Service crediting is
required by applicable law. However, Service will be treated as terminating 90
days after Grantee went on the approved leave, unless Grantee’s right to return
to active work is guaranteed by law or by a contract. Service terminates in any
event when the approved leave ends unless Grantee immediately returns to active
Service. The Committee determines, in its sole discretion, which leaves of
absence count for this purpose, and when Service terminates for all purposes
under the Plan.

5. Dividends. During the Restriction Period, regular cash dividends declared and
paid with respect to shares of Restricted Stock shall be retained by the Company
and shall be subject to the same vesting requirements as specified in the Notice
of Grant above. Any retained dividends to which Grantee becomes entitled upon
vesting on the Vesting Date following the end of the Measuring Period shall be
paid to Grantee on the Vesting Date, but in no event later than March 15, 2016.
Grantee shall not be entitled to receive a special or extraordinary cash
dividend or distribution during the Restriction Period.

6. Purchase and Delivery of Shares. Grantee shall be required, to the extent
required by applicable law, to purchase the shares of Restricted Stock from the
Company at the aggregate par value of the shares of Stock represented by such
Restricted Stock (the “Purchase Price”). The Purchase Price shall be payable in
cash or in cash equivalents acceptable to the Company. Upon the expiration or
termination of the Restriction Period, the restrictions

 

3



--------------------------------------------------------------------------------

applicable to Restricted Stock shall lapse, and, a certificate for such shares
of Stock shall be delivered, free of all such restrictions, to Grantee or
Grantee’s beneficiary or estate, as the case may be. Notwithstanding anything in
this Agreement to the contrary, the Company may elect to satisfy any requirement
for the delivery of stock certificates hereunder through the use of book-entry.

7. Enforcement of Restrictions. All certificates representing shares of
Restricted Stock shall include applicable restrictive legends regarding
restrictions on transfer and compliance with securities law requirements, as
determined by the Committee.

8. Tax Withholding. The Company or any Affiliate shall have the right to deduct
from payments of any kind otherwise due to Grantee, any federal, state, local or
foreign taxes of any kind required by law to be withheld upon the issuance,
vesting or payment of any shares of Stock or dividends. By accepting this
Agreement, Grantee hereby authorizes the Company to withhold from fully vested
shares of Stock otherwise deliverable to Grantee a number of whole shares of
Stock necessary to satisfy the Company’s required tax withholding with respect
to the Award and to deduct any remaining amount due from any payments due to
Grantee.

Notwithstanding the foregoing, in lieu of share withholding, Grantee may
irrevocably elect to satisfy the required tax withholding obligation by
delivering: (a) a cashiers check or other check acceptable to the Company; or
(b) whole shares of Stock already owned by Grantee, in the amount determined by
the Company to satisfy the required tax withholding obligation. Any election to
deliver a check or shares shall be irrevocable, made in writing, signed by
Grantee and delivered to the General Counsel of the Company at least 30 days
before the scheduled vesting date, and shall be subject to any restrictions or
limitations that the Company, in its sole discretion, deems appropriate.

Any shares delivered or withheld shall have an aggregate Fair Market Value not
in excess of the minimum statutory total tax withholding obligation. The Fair
Market Value of the shares used to satisfy the withholding obligation shall be
determined by the Company as of the date that the amount of tax to be withheld
is to be determined. Shares used to satisfy any tax withholding obligation must
be vested and cannot be subject to any repurchase, forfeiture, or other similar
requirements.

9. Effect of Prohibited Transfer. If any transfer of shares is made or attempted
to be made contrary to the terms of this Agreement, the Company shall have the
right to acquire for its own account, without the payment of any consideration,
such shares from the owner thereof or his transferee, at any time before or
after such prohibited transfer. In addition to any other legal or equitable
remedies it may have, the Company may enforce its rights to specific performance
to the extent permitted by law and may exercise such other equitable remedies
then available. The Company may refuse for any purpose to recognize any
transferee who receives shares contrary to the provisions of this Agreement as a
stockholder of the Company and may retain and/or recover all dividends on such
shares that were paid or payable subsequent to the date on which the prohibited
transfer was made or attempted.

10. Investment Representations. The Committee may require Grantee (or Grantee’s
estate or heirs) to represent and warrant in writing that the individual is
acquiring the shares of

 

4



--------------------------------------------------------------------------------

Stock for investment and without any present intention to sell or distribute
such shares and to make such other representations as are deemed necessary or
appropriate by the Company and its counsel.

11. Continued Service. Neither the grant of shares of Restricted Stock nor this
Agreement gives Grantee the right to continue Service with the Company or its
Affiliates in any capacity. The Company and its Affiliates reserve the right to
terminate Grantee’s Service at any time and for any reason not prohibited by
law.

12. Governing Law. The validity and construction of this Agreement and the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.

13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

14. Tax Treatment; Section 83(b); Section 409A. Grantee may incur tax liability
as a result of the vesting of shares of Restricted Stock, the issuance of
Additional Shares, the payment of dividends or the disposition of shares of
Stock. Grantee should consult his or her own tax adviser for tax advice.

Grantee hereby acknowledges that Grantee has been informed that he or she may
file with the Internal Revenue Service, within 30 days of the Grant Date, an
irrevocable election pursuant to Section 83(b) of the Code to be taxed as of the
Grant Date on the amount by which the Fair Market Value of the Restricted Stock
on that date exceeds the Purchase Price. If Grantee chooses to file an election
under Section 83(b) of the Code, Grantee hereby agrees to promptly deliver a
copy of any such election to the Chief Financial Officer of the Company (or his
designee).

Grantee acknowledges that the Committee, in the exercise of its sole discretion
and without Grantee’s consent, may amend or modify this Agreement in any manner
and delay the payment of any amounts payable pursuant to this Agreement to the
minimum extent necessary to satisfy the requirements of Section 409A of the
Code. The Company will provide Grantee with notice of any such amendment or
modification.

15. Amendment. The terms and conditions set forth in this Agreement may only be
amended by the written consent of the Company and Grantee, except to the extent
set forth in Section 14 regarding Section 409A of the Code and any other
provision set forth in the Plan.

16. 2007 Equity Incentive Plan. The shares of Restricted Stock and payment of
dividends granted hereunder shall be subject to such additional terms and
conditions as may be imposed under the terms of the Plan, a copy of which has
been provided to Grantee. A copy of the Prospectus for the 2007 Equity Incentive
Plan shall also be provided to Grantee.

 

5



--------------------------------------------------------------------------------

NATIONAL CINEMEDIA, INC. By:  

/s/ Kurt C. Hall

  Kurt C. Hall   President and Chief Executive Officer Date:  

 

6